RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0319p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 ADRIENNE L. HOWELL,                                        ┐
                                  Plaintiff-Appellant,      │
                                                            │
                                                            │
        v.                                                   >        No. 20-5122
                                                            │
                                                            │
 FATHER MALONEY’S BOYS’ HAVEN, INC., dba Father             │
 Maloney’s Boys and Girls Haven; JEFF HADLEY,               │
 Individually and in his official capacity as Chief         │
 Executive Officer of Father Maloney’s Boys’ Haven,         │
 Inc.,                                                      │
                               Defendants-Appellees.        │
                                                            ┘

                        Appeal from the United States District Court
                     for the Western District of Kentucky at Louisville.
                   No. 3:18-cv-00192—Gregory N. Stivers, District Judge.

                             Decided and Filed: October 1, 2020

                  Before: SILER, SUTTON, and LARSEN, Circuit Judges.
                                  _________________

                                           COUNSEL

ON BRIEF: Christina R. L. Norris, RENDIGS, FRY, KIELY & DENNIS, LLP, Louisville,
Kentucky, B. Keith Saksefski, WEBER ROSE, Louisville, Kentucky, for Appellant. Joseph C.
Klausing, O’BRYAN, BROWN & TONER, PLLC, Louisville, Kentucky, for Appellees.
                                     _________________

                                            OPINION
                                     _________________

       SUTTON, Circuit Judge. Does Father Maloney’s Boys and Girls Haven count as a state
actor under 42 U.S.C. § 1983? The district court ruled that the Boys and Girls Haven, a
 No. 20-5122                 Howell v. Father Maloney’s Boys’ Haven, et al.                  Page 2


residential institution that provides treatment to at-risk youth, does not fit the bill. We agree and
affirm.

                                                  I.

          An agency of the Commonwealth of Kentucky, the Cabinet for Health and Family
Services regulates the placement of at-risk children in the Commonwealth’s custody. In caring
for such children, the agency often contracts with private facilities.

          Father Maloney’s Boys and Girls Haven is a private, non-profit entity. It educates, treats,
and provides day-to-day care to abused and neglected children that it houses on a residential
campus. The Commonwealth has hired the Haven to provide care for neglected children.

          The Haven hired Adrienne Howell to work with “horses and youth” as an “equine
specialist.” R.31 at 4. In March 2017, Robert Brown Lester, a resident of the Haven, arrived
early for his training. Howell had worked one-on-one with Lester for about three months. But
his early afternoon arrival came as a surprise. Hoping to make the most of the added manpower,
Howell asked Lester to perform chores around the Haven’s horse barn.

          Lester apparently had other reasons for showing up early. He grabbed her, choked her
unconscious, dragged her into the bathroom, and sexually assaulted her. She awoke bound,
beaten, and bruised. Since the assault, Howell has struggled with pain and anxiety and has not
been able to return to work.

          Howell sued the Haven, its leadership, and the agency’s leaders in state court, alleging
several state-law claims as well as a violation of her Fourteenth Amendment liberty interest to be
free from unjustified personal intrusions. Defendants removed the case to federal court. The
district court dismissed the agency and its employees from the case. That left the state-law
claims and the § 1983 claim against the Haven. Reasoning that the Haven was not a state actor,
the court dismissed the federal claim and remanded the state-law claims to state court.

                                                  II.

          Section 1983 provides a remedy against any person acting under color of state law for
“deprivation of any rights, privileges, or immunities secured by the Constitution and laws” of the
 No. 20-5122                Howell v. Father Maloney’s Boys’ Haven, et al.                  Page 3


United States. 42 U.S.C. § 1983. Only claims against “state actors” are eligible for relief under
the statute. Lugar v. Edmondson Oil Co., 457 U.S. 922, 940 (1982).

          To determine whether a private entity qualifies as a state actor, we ask whether its
“conduct is ‘fairly attributable to the State.’” Filarsky v. Delia, 566 U.S. 377, 383 (2012)
(quotation omitted). That’s somewhat helpful. More helpful is whether the State’s Constitution
treats the entity or person as an organ of state government or as a state official. But even if that
is not true, as it is not for the Haven, case law has used other inquiries to determine whether an
entity should be treated as a state actor under § 1983. Such as: Did the State compel the Haven
to act the way it did? See Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S.
288, 296 (2001). Was there a symbiotic relationship between the Haven and the State? See
Rendell-Baker v. Kohn, 457 U.S. 830, 842–43 (1982). Did the Haven serve a public function
traditionally handled just by the State? See Jackson v. Metro. Edison Co., 419 U.S. 345, 352
(1974).

          Howell claims that the Haven counts as a state actor because it undertakes a public
function—that it exercises “powers traditionally exclusively reserved to the State.” Manhattan
Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019) (quotation omitted). That’s not a
minor hurdle. It does not suffice that the state agency “exercised the function in the past” or that
the “function serves . . . the public interest in some way” or that the entity charges the State for
the service. Id. at 1928–29; Rendell-Baker, 457 U.S. at 842. To qualify, the “government must
have traditionally and exclusively performed the function.” Halleck, 139 S. Ct. at 1929.

          The Haven provides housing, education, “treatment[,] and crisis stabilization of at-risk
youth.” R.31 at 2. The Commonwealth has not exclusively provided that function. From
Kentucky’s founding to the present, private actors have been instrumental in providing such care.

          Begin with Kentucky’s first poor law, enacted the year after the Commonwealth became
a State. See An Act Concerning the Poor, 1793 Ky. Acts 45. The Act empowered county courts
to place destitute children into the “homes of those who could afford an extra mouth to feed.”
Honor Sachs, Home Rule: Households, Manhood, and National Expansion on the Eighteenth-
Century Kentucky Frontier 83 (2015).
 No. 20-5122              Howell v. Father Maloney’s Boys’ Haven, et al.                  Page 4


       Move to the turn of the next century. In 1904, the Kentucky Supreme Court asked:
“May not the Legislature avail itself of the offer and services of such persons in doing what it
unquestionably has the right to do by state officers—to care for the helpless and destitute
children of the state?” Hager v. Ky. Children’s Home Soc’y, 83 S.W. 605, 609 (Ky. 1904); see
also Speer v. Ky. Children’s Home, 128 S.W.2d 558, 558 (Ky. 1939). It’s not just that the
Commonwealth historically relied upon families and private associations to care for Kentucky’s
young. The salient point is that the State has predominantly placed that duty in the hands of
“church-supported institutions for which standards of care were limited to those self-imposed by
patrons and directors.” Constantine William Curris, State Public Welfare Developments in
Kentucky, 64 Reg. Ky. His. Soc’y 299, 324 (1966); see also James W. Ely, Jr., “There Are Few
Subjects in Political Economy of Greater Difficulty”: The Poor Laws of the Antebellum South,
10 Am. B. Found. Rsch. J. 849, 865 (1985).

       What of the present? Just this year, a Kentucky Senate Resolution commemorated the
150th anniversary of Sunrise Children’s Services, one of the many private childcare agencies
operating in the Commonwealth.       See A Resolution Recognizing the 150th Anniversary of
Sunrise Children’s Services, 2020 Regular Session Senate Resolution 83. Sunrise, a private
Christian organization that “has been at the forefront in the fight to protect Kentucky’s children
since June 30, 1869” and that continues to shoulder that flag today, is one of the
Commonwealth’s “oldest and largest childcare agencies, providing a full continuum of services
for abused and neglected children.” Id.; see also Pedreira v. Sunrise Children’s Servs., Inc., 802
F.3d 865, 868 (6th Cir. 2015).

       Across the country, there’s near uniformity that foster homes do not count as state actors.
See Malachowski v. City of Keene, 787 F.2d 704, 710–11 (1st Cir. 1986) (per curiam); Leshko v.
Servis, 423 F.3d 337, 343–46 (3d Cir. 2005); Milburn by Milburn v. Anne Arundel Cty. Dep’t of
Soc. Servs., 871 F.2d 474, 479 (4th Cir. 1989); United States v. Peneaux, 432 F.3d 882, 896 (8th
Cir. 2005); Ismail v. County of Orange, 693 F. App’x 507, 512 (9th Cir. 2017); Rayburn ex rel.
Rayburn v. Hogue, 241 F.3d 1341, 1348 & n.10 (11th Cir. 2001). But see Perez v. Sugarman,
499 F.2d 761, 765 (2d Cir. 1974). Like most foster homes, the Haven houses, educates, and
provides day-to-day care to the children under its roof. And like most foster homes, the Haven
 No. 20-5122               Howell v. Father Maloney’s Boys’ Haven, et al.                  Page 5


has no power to remove children and place them under appropriate care or in juvenile
correctional facilities—the kinds of things state actors traditionally may do. All in all, Kentucky
has not “traditionally and exclusively” performed these functions, Halleck, 139 S. Ct. at 1929,
and the Haven is not standing in its shoes when offering these eleemosynary services.

       Permitting § 1983 claims against entities like the Haven might also do more harm than
good. It could cause some benevolent entities, otherwise inclined to offer a charitable service for
the State, to “abandon their plans.” See Doe ex rel. Johnson v. S.C. Dep’t of Soc. Servs., 597
F.3d 163, 182 (4th Cir. 2010) (Wilkinson, J., concurring); see also Filarsky, 566 U.S. at 391.
And it could cause complications for private entities that provide secular services in the name of
faith-based missions—not as easy a thing to do if the entity becomes a state actor for federal
constitutional purposes. See Teen Ranch, Inc. v. Udow, 479 F.3d 403, 406 (6th Cir. 2007).

       Howell claims that West v. Atkins, 487 U.S. 42 (1988), advances her cause. That’s not
the case. West held that a physician under contract to provide medical services to state inmates
in a state prison qualified as a state actor under § 1983. Id. at 54. In West, the “state itself was
directly responsible for managing” the facility in which the alleged constitutional violation
occurred. Holly v. Scott, 434 F.3d 287, 294 (4th Cir. 2006); see also Leshko, 423 F.3d at 340.
The Haven in contrast is “privately run.” Holly, 434 F.3d at 293–94. West also involved a
“correctional setting,” a prototypical state function “designed” to remove individuals “from the
community.” 487 U.S. at 56 n.15. Far from incarcerating children placed under its care, the
Haven facilitates their continuing engagement and presence in the community. This is not a
remotely comparable exertion of state power. See Logiodice v. Trs. of Me. Cent. Inst., 296 F.3d
22, 29 (1st Cir. 2002); Leshko, 423 F.3d at 346; Gallagher v. Neil Young Freedom Concert, 49
F.3d 1442, 1456 n.3 (10th Cir. 1995).

       Brent v. Wayne County Department of Human Services, 901 F.3d 656 (6th Cir. 2018),
doesn’t move the needle either. There, applying the “less stringent standards” we often afford to
pro se litigants, this court held that the plaintiffs had “alleged enough facts to plausibly state”
that two private children’s homes could be state actors. Id. at 676 (quotation omitted). But that
was because “a number of [the] plaintiffs’ allegations concern[ed] conduct the child-care
organizations and [state] employees undertook together.” Id. at 677. For example, the foster
 No. 20-5122                Howell v. Father Maloney’s Boys’ Haven, et al.                 Page 6


homes “worked together” with the state to “supervis[e the] foster placements,” “mak[e]
recommendations to the court regarding the children’s care and custody,” “oversee[] family
visits,” and “develop[] service plans” for the children the State had removed from private homes.
Id. (quotation omitted). Howell’s allegations do not show that “a ‘close nexus’ exists ‘between
the State and the challenged action.’” Id. at 676 (quotation omitted).

       Also unpersuasive is the theory that the Haven is a state actor due to its “willful”
involvement “in joint activity with the State.” United States v. Price, 383 U.S. 787, 794 (1966).
For that to matter, Kentucky must have “so far insinuated itself into a position of
interdependence with” the Haven that “it must be recognized as a joint participant in the
challenged activity.” Burton v. Wilmington Parking Auth., 365 U.S. 715, 725 (1961). That did
not happen. A contract for services between the Haven and the Commonwealth, together with a
state license to operate the home, does not a state actor create. Halleck, 139 S. Ct. at 1931;
Simescu v. Emmet Cty. Dep’t of Soc. Servs., 942 F.2d 372, 375 (6th Cir. 1991). This is not one
of the “few limited circumstances” in which “a private entity can qualify as a state actor.”
Halleck, 139 S. Ct. at 1928.

       For like reasons, it does not make a difference that the Haven must comply with
Kentucky regulations, including licensing requirements and a standard of care. See Ky. Rev.
Stat. §§ 199.640, 199.650, 600–645. Requiring private actors to follow statutory mandates, even
if they’re “extensive,” doesn’t transform them into public servants. S.F. Arts & Athletics, Inc. v.
U.S. Olympic Comm., 483 U.S. 522, 544 (1987); Jackson, 419 U.S. at 350. Else, it would be the
rare entity that was not a public actor.

       Even though Howell may not sue the Haven under § 1983, her state-law claims against
the Haven, its leadership, and Lester endure. She is free to present them to the state courts,
where she filed these claims in the first place.

       We affirm.